Citation Nr: 0805223	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1963 to April 
1964.  Thereafter, he served in the Army Reserve until March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss has not been shown to be casually 
or etiologically related to service.

3.  Tinnitus has not been shown to be casually or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.  Prior to initial adjudication of 
the veteran's claims, a letter dated in January 2004 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for bilateral 
hearing loss and tinnitus, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on the disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for bilateral hearing loss and tinnitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examination in April 2004.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In cases where the disease or injury 
at issue is not noted on the entrance examination, a two-
pronged test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  The more persuasive evidence does 
not establish an etiological relationship between an injury 
in service and the veteran's current hearing loss and 
tinnitus.  After careful consideration, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss and tinnitus.
The veteran contended in his May 2004 notice of disagreement 
(NOD) that his bilateral hearing loss and tinnitus were the 
result of exposure to acoustic trauma from his service in an 
artillery unit.  The Board concedes that the veteran suffered 
acoustic trauma during service as his personnel records 
reflected that he served as a cannoneer from July 1963 to 
January 1964.  

In this case, the Board notes that the veteran's November 
1961 induction examination audiometric results indicated that 
he had left ear hearing loss.  38 C.F.R. §3.385.  Although 
the veteran's whispered voice scores were 15/15 bilaterally, 
it was noted that the veteran had partial left ear deafness.  
On the authorized audiological evaluation in November 1961 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
20 (30)

30 (35)
LEFT
30 (45)
20 (30)
10 (20)

30 (35)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

However, the Board notes that the veteran's verified dates of 
active duty service are March 1963 to April 1964.  In this 
regard, there is another induction examination dated in 
December 1962, which is right before his service entrance, 
which indicated that that the veteran's ears and drums were 
clinically normal.  Although there were no audiometric 
findings listed, his whispered voice scores were 15/15 
bilaterally.  As such, after resolving all doubt in favor of 
the veteran, the Board concludes that the presumption of 
soundness applies.  

The Board notes that there were no complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus during the 
veteran's period of active duty service.  The veteran's 
January 1964 examination taken at the time of his separation 
from active duty noted that the veteran's ears and drums were 
clinically normal.  Further, although there were no 
whispered, spoken, or audiometric scores, the veteran did not 
indicate on his report of medical history that he had ear 
trouble, running ears, or tinnitus.  As such, bilateral 
hearing loss and tinnitus were not shown during the veteran's 
period of active duty service.

A March 1968 quadrennial examination indicated that the 
veteran's ears and drums were clinically normal.  On the 
authorized audiological evaluation in March 1968 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
30
LEFT
10
10
10
10
30

The veteran did not complain of ear trouble, running ears, or 
tinnitus on his March 1968 report of medical history. 

The first post service medical findings of bilateral hearing 
loss and tinnitus were in an October 2003 VA audiological 
evaluation.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
60
65
LEFT
5
10
15
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner commented that the veteran had constant 
bilateral tinnitus.  Further, the veteran reported six months 
exposure during service to artillery fire and working as a 
heavy equipment operator as a civilian.  The examiner 
concluded that the veteran's reported history of noise 
exposure during military service more likely than not 
contributed to his present sensory hearing loss.

However, as discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In April 2004, the veteran underwent a VA examination in 
connection with his claims for bilateral hearing loss and 
tinnitus.  The veteran reported exposure to artillery fire 
during the Army and post service noise exposure.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
65
LEFT
10
15
20
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  
The veteran indicated that began experiencing tinnitus more 
than 10 years ago.  After reviewing the veteran's claims 
file, the examiner commented that the veteran entered service 
with mild high frequency hearing loss.  His hearing test in 
1968 indicated no significant threshold shift in the high 
frequencies where one would expect to observe the effects of 
a noise induced hearing loss.  Therefore, it was not at least 
as likely as not that his hearing loss and tinnitus were 
related to military noise exposure.  Rather, the veteran's 
present hearing loss was more likely than not a later 
aggravation from post military excessive noise exposure from 
occupational sources.  

The Board finds the April 2004 VA audiological examination 
more persuasive than the October 2003 VA opinion.  The Board 
notes that the April 2004 examiner's opinion is based on a 
complete review of the veteran's claims file and a thorough 
rationale as he referenced the in-service November 1961 and 
March 1968 audiological scores when reaching his opinion.  
Bloom, 12 Vet. App. at 187.  In contrast, the October 2003 
examiner did not indicate that the claims file was available 
for review nor was there any notation of the veteran's 
military audiological findings.  Black, 5 Vet. App. at 177.  
Although the veteran's right ear audiological scores in March 
1968 indicate hearing loss pursuant to 38 C.F.R. § 3.385, the 
Board finds it significant that the April 2004 examiner found 
that there was not a significant threshold shift in the high 
frequencies from the November 1961 audiological findings 
which would be expected for noise induced hearing loss.  The 
Board also notes that the March 1968 findings were four years 
after the veteran's active duty service.  As such, the Board 
finds that the April 2004 VA examination is based on a more 
thorough review of the relevant evidence and is supported by 
a more thorough rationale.  Therefore, the Board affords more 
persuasive value and consequently more probative weight to 
the April 2004 VA examiner's opinion.  

The Board also notes that evidence of record indicates that 
the veteran did not complain of tinnitus and bilateral 
hearing loss until he filed his claim in November 2003, 
approximately 39 years after his separation from service.  
Although the veteran reported during his examinations that he 
had constant bilateral tinnitus since service, which he is 
competent to report, the Board finds the April 2004 
examiner's opinion to be more persuasive.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  The Board 
finds it significant that the veteran did not report tinnitus 
on the March 1968 examination or at any time during his 
military service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  In fact, the 
evidence indicated that the veteran did not complain of 
tinnitus until he filed his claim in November 2003, 
approximately 39 years after his separation from service.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest recorded indications 
of tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that bilateral tinnitus had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Further, there was no 
medical opinion linking tinnitus to service.  As such, 
despite the veteran's recent assertions that he has had 
constant bilateral tinnitus since his service, the Board 
affords more probative weight to the lack of evidence 
associating his tinnitus to acoustic trauma in service.  

Further, the veteran is not competent to testify that he 
developed tinnitus or bilateral hearing loss from the in-
service acoustic trauma.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, there remains no persuasive 
medical nexus associating bilateral hearing loss and tinnitus 
to the veteran's service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  Although the veteran might sincerely believe that 
his bilateral hearing loss and tinnitus are related to his 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the veteran has been shown to have bilateral 
hearing and tinnitus.  However, the Board concludes that the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are not related to 
service.  Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the veteran's 
bilateral hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
As such, service connection for bilateral hearing loss and 
tinnitus must be denied.  38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


